Case 1:16-cv-01163-CFC-CJB Document 342 Filed 09/15/20 Page 1 of 9 PageID #: 11508




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

 BOSTON SCIENTIFIC CORP. and
 BOSTON SCIENTIFIC
 NEUROMODULATIONN CORP.

                            Plaintiff,
                                                Civil Action No. 16-1163-CFC
                    V.                          CONSOLIDATED

 NEVROCORP.

                           Defendant.


                             MEMORANDUM ORDER

       Plaintiffs Boston Scientific Corporation and Boston Scientific

 Neuromodulation Corporation (collectively, Boston Scientific) sued Defendant

 Nevro Corporation for patent infringement. D.I. 1. Before me is Nevro's motion

 to amend its Answer to Boston Scientific's Complaint to add an affirmative

 defense and declaratory judgment counterclaim of patent unenforceability based on

 inequitable conduct by Boston Scientific. D.I. 193. Nevro seeks to asse1i

 inequitable conduct on the grounds that Boston Scientific "both secured issuance

 of and defended the patentability of one of its asse1ied patents in this case, U.S.

 Patent No. 6,895,280 [the #280 patent], by concealing material information from

 [and misrepresenting material information to] the Patent Office." D.I. 194 at 1.
Case 1:16-cv-01163-CFC-CJB Document 342 Filed 09/15/20 Page 2 of 9 PageID #: 11509




  I.    LEGAL STANDARD

        Federal Rule of Civil Procedure 15 governs amendments to pleadings

  generally, providing that "[t]he court should freely give leave [to amend] when

 justice so requires." See Fed. R. Civ. P. 15(a)(2). When a party moves to amend

  past the date set by the scheduling order, Federal Rule of Civil Procedure 16(b)

  also applies. See Fed. R. Civ. P. 16(b)(4); see also E. Minerals & Chems. Co. v.

  Mohan, 225 F.3d 330, 340 (3d Cir. 2000). In pertinent part, Rule 16(b) provides:

  "A schedule may be modified only for good cause and with the judge's consent."

 Fed. R. Civ. P. 16(b)(4). "Good cause is present when the schedule cannot be met

  despite the moving party's diligence." Meda Phann. Inc. v. Teva Pharm. USA,

 Inc., 2016 WL 6693113, at *1 (D. Del. Nov. 14, 2016).

        If a movant meets its burden under Rule 16(b)( 4) to show that good cause

 exists, the comi may then consider whether it should grant leave to amend under

 Rule 15(a)(2). See Intellectual Ventures I LLC v. Toshiba Corp., 2016 WL

 4690384, at* 1 (D. Del. Sept. 7, 2016) ("Only after having found the requisite

 showing of good cause will the comi consider whether the proposed amended

 pleading meets the standard under Fed. R. Civ. P. 15."). "The Third Circuit has

 adopted a liberal policy favoring the amendment of pleadings to ensure that claims

 are decided on the merits rather than on technicalities." S. Track & Pump, Inc. v.

  Terex Corp., 722 F. Supp. 2d 509, 520 (D. Del. 2010) (citing Dole v. Arco Chem.


                                           2
Case 1:16-cv-01163-CFC-CJB Document 342 Filed 09/15/20 Page 3 of 9 PageID #: 11510




  Co., 921 F.2d 484,487 (3d Cir. 1990)). Absent a showing of undue delay, bad

  faith or dilatory motive, undue prejudice, repeated failure to cure deficiencies by

  amendment previously allowed, or futility of the amendment, leave to amend under

  Rule 15 should generally be permitted. Id. at 520-21 (citing Foman v. Davis, 371

  U.S. 178, 182 (1962)).

  II.   DISCUSSION

        Nevro filed the present motion to amend after the deadline for filing

  amendments to pleadings set by the scheduling order that was in place at the time

  Nevro filed this motion. D.I. 27; D.I. 193. Nevro, therefore, must show good

  cause under Rule 16(b) for seeking to amend after the deadline. I find that Nevro

  has met that burden to show good cause because the inequitable conduct claim

  Nevro seeks to add is based in part on evidence that Nevro discovered after the

  deadline. Specifically, Nevro bases its claim on evidence revealed in depositions

 taken after the deadline and on conduct that occurred at an inter partes review

  (IPR) proceeding that was resolved after the deadline. D.I. 194 at 1-2.

        Boston Scientific argues that Nevro has not shown good cause because

 Nevro could have discovered from pubic information before the deadline the facts

 underlying its inequitable conduct claim. D.I. 215 at 13. Because inequitable

 conduct must be pled with particularity, however, even ifNevro could have

 obtained evidence to support its claims from public information, Nevro "was


                                            3
Case 1:16-cv-01163-CFC-CJB Document 342 Filed 09/15/20 Page 4 of 9 PageID #: 11511




 entitled to confirm factual allegations before amending to include the inequitable

 conduct defense." See Enzo Life Scis., Inc. v. Digene Corp., 270 F. Supp. 2d 484,

 488 (D. Del. 2003). Nevro thus had good cause to wait until after it had taken the

 depositions of the relevant actors and after a decision had been issued in the

 relevant IPR proceeding before it sought to add the inequitable conduct claim so

 that it could confirm its allegations. See id. at 489 (allowing Digene to add a claim

 for inequitable conduct after the deadline for amendments because "Digene is

 pleading a new legal theory based on a new set of facts, which were recently

 confirmed by the depositions of Drs. Englehardt and Rab bani").

       Because Nevro has met its burden to show good cause under Rule 16, I next

 consider whether I should grant Nevro leave to amend under Rule 15(a)(2).

 Boston Scientific argues that I should use my discretion under Rule 15 to deny

 leave to amend because (1) Nevro's proposed claim for inequitable conduct will be

 futile, (2) Nevro unduly delayed in seeking to amend, and (3) the proposed

 amendment will prejudice Boston Scientific. D.I. 215 at 15, 18, 19, 20. I disagree.

       First, it does not appear at this time that Nevro's claim for inequitable

 conduct will be futile. A "proposed amendment is not futile [where it] would

 withstand a motion to dismiss." Free Speech Coal., Inc. v. Attorney Gen. of US.,

 677 F.3d 519, 545 (3d Cir. 2012). And Nevro's claim would likely withstand a

 motion to dismiss-even with Federal Rule of Civil Procedure 9(b)'s heightened


                                           4
Case 1:16-cv-01163-CFC-CJB Document 342 Filed 09/15/20 Page 5 of 9 PageID #: 11512




  pleading standard for inequitable conduct-to the extent that Nevro alleges that

  Boston Scientific's in-house prosecuting attorney Bryant R. Gold and inventors

  Joey Chen and Paul Meadows made material misrepresentations and omissions

  during prosecution of the #280 patent and the #280 patent's parent, U.S. Patent No.

  6,516,227 (the #227 patent).

         Inequitable conduct occurs when "( 1) an individual associated with the

  filing and prosecution of a patent application made an affirmative

  misrepresentation of a material fact, failed to disclose material information, or

  submitted false material information; and (2) the individual did so with a specific

  intent to deceive the [Patent Office]." Exergen Corp. v. Wal-Mart Stores, Inc., 575

 F.3d 1312, 1327 (Fed. Cir. 2009). "[T]o plead the 'circumstances' of inequitable

  conduct with the requisite 'particularity' under Rule 9(b ), the pleading must

  identify the specific who, what, when, where, and how of the material

 misrepresentation or omission committed before the [Patent Office]." Id. at 1328.

 The pleading must also "include sufficient allegations of underlying facts from

 which a comi may reasonably infer that a specific individual (1) knew of the

 withheld material information or of the falsity of the material misrepresentation,

 and (2) withheld or misrepresented this information with a specific intent to

 deceive the [Patent Office]." Id. at 1328-29.

        Here, Nevro has alleged the "who, what, when, where, and how" of Mr.


                                            5
Case 1:16-cv-01163-CFC-CJB Document 342 Filed 09/15/20 Page 6 of 9 PageID #: 11513




 Gold and the inventors' alleged material misrepresentation and omissions before

 the Patent Office. Nevro alleges facts to establish that ( 1) Mr. Gold knowingly

 made a false statement to the Patent Office during prosecution of the #227 patent

 that the patent's use of implantable pulse generators (IPGs) with rechargeable

 batteries was novel and (2) Mr. Gold and the inventors knowingly failed to list

 references that disclosed IPGs with rechargeable batteries in the #227 and #280

 patent applications. D.I. 194 at 17-18. Nevro alleges that just two days after filing

 the #227 patent's application, Mr. Gold and the inventors filed an application for

 U.S. Patent No. 6,553,263 (#263 patent) that expressly stated that the use of

 rechargeable IPGs was already known in the prior art and that listed four

 references that disclose IPGs with rechargeable batteries. D.I. 194 at 7-8, 10-11.

 Nevro alleges further that Mr. Gold described one of the four references in detail in

 communications with the #263 patent examiner, D.I. 194 at 8, and that Mr. Gold

 and the inventors confirmed during their depositions the above allegations and

 expressly admitted during their depositions that they knew of at least one prior art

 reference that disclosed rechargeable IPGs, D.I. 194 at 9, 10-11. Nevro also

 alleges that Mr. Gold and the inventors' omissions and misrepresentation were

 material because the Patent Office allowed the #227 patent based on Mr. Gold's

 arguments that use ofIPGs with rechargeable batteries was novel. D.I. 194 at 18.

 Finally, Nevro asse1is that "[w]hen confronted at his deposition with his


                                           6
Case 1:16-cv-01163-CFC-CJB Document 342 Filed 09/15/20 Page 7 of 9 PageID #: 11514




 misleading statements and failure to disclos[ e] ... Mr. Gold became nervous,

 evasive, and threatened to walk out of the deposition." D.I. 194 at 9. "[A] district

 court may infer intent from indirect and circumstantial evidence," Therasense, Inc.

 v. Becton, Dickinson & Co., 649 F.3d 1276, 1290 (Fed. Cir. 2011), and thus these

 allegations are sufficient to allege inequitable conduct at the pleading stage.

       Second, Boston Scientific argues that Nevro unduly delayed in filing the

 present motion to amend. D.I. 215 at 19. Nevro, however, promptly filed the
                                                    '

 present motion after obtaining evidence that confirmed the factual basis for its

 inequitable conduct claim. Nevro confirmed its allegations through the depositions

 of Mr. Gold, Mr. Chen, and Mr. Meadows taken by Nevro about a month before it

 filed the present motion and through the IPR proceeding that was resolved 15 days

 before Nevro filed the present motion. D.I. 194 at 16. Also, Nevro sought to take

 those depositions in October and December of 2017-well before fact discovery

 was scheduled to close on March 2, 2018 (in the scheduling order in place when

 Nevro filed the present motion). D.I. 186. Nevro thus did not unduly delay in

 filing the present motion.

       Finally, Boston Scientific argues that allowing Nevro to amend will unfairly

 prejudice Boston Scientific because "Nevro' s belated amendment would ...

 fore[ e] a reopening of the discove1y pe1·iod and require[ e] [Boston Scientific] to

 defend against inequitable conduct allegations made against several witnesses,


                                            7
Case 1:16-cv-01163-CFC-CJB Document 342 Filed 09/15/20 Page 8 of 9 PageID #: 11515




  including Mr. Gold and the patent agent who assisted him, who are no longer

  employed by [Boston Scientific], on a compressed timeframe after Nevro had more

 than a year to develop its theory." D .I. 215 at 20. Boston Scientific will not,

 however, have to reopen discovery or respond to Nevro's claim on a "compressed

 timeframe." This case was consolidated with another case between Boston

 Scientific and Nevro on June 22, 2020. See Docket, June 2, 2020 Oral Order. And

 the schedule for the consolidated case sets the end of fact discovery for February

  18, 2021, the end of expert discovery for May 28, 2021, and a trial for October 18,

 2021. Boston Scientific Corp. v. Nevro Corp., C.A. No. 18-644, ECF No. 51, Ex.

 A. Boston Scientific will therefore have sufficient time to respond to Nevro's new

 claim.

          Because Boston Scientific has not made a showing of undue delay, bad faith,

 dilatory motive, futility, or undue prejudice, I will grant Nevro's motion to amend.



          NOW THEREFORE, at Wilmington this Fifteenth day of September in

 2020, IT IS HEREBY ORDERED that Defendant Nevro Corp.'s Motion for

 Leave to Amend Its Answer to Assert an Affirmative Defense and Counterclaim of




                                           8
Case 1:16-cv-01163-CFC-CJB Document 342 Filed 09/15/20 Page 9 of 9 PageID #: 11516




 Unenforceability Due to Inequitable Conduct (D.I. 193) is GRANTED.



                                          UNITED STATE~C




                                      9
